Mr. Cpiiep Justice QuiñoNes
delivered the opinion of the court.
This is an appeal taken by Adolfo Cabrera y Paz, from a decision of the Registrar of Property of Ponce, holding that a deed of sale is recordable with the curable defect of the age of the parties thereto not having been stated.
By public deed executed in Ponce before Rosendo Matieu-zo Cintrón, a notary of said city, on April 25 of the current year, Santiago Rios, accompanied by his wife, Juana Romana Ortiz y Maldonado, both of them residents of the town of Juana Diaz, of age, sold to Adolfo Cabrera y Paz, a resident of the same place, a landowner, of age, and married to Margarita Benvennti y Dueler, a tract of land having an area of 22% cuerdas, containing a frame dwelling house, roofed with zinc, with its kitchen and other appurtenances, all for the price and sum of $3,300, which the vendors received at the time of the execution of the deed; and upon the presentation of said deed in the Registry of Property of Ponce'for record, the registrar recorded it as containing a curable defect consisting in the fact that the age of the contracting parties was not given, according to the decision which he entered at the foot of said deed.
Adolfo Cabrera y Paz took an appeal from this decision *263of the registrar, seeking its reversal and an order to the registrar to record the deed without the defect mentioned hy him in his decision.
The purpose of the notarial law in providing that notaries shall certify to the age, civil status, occupation and residence of the contracting parties, conformably to their statements, being not only to establish the capacity of the contracting parties to enter into such contracts, but also to identify their persons, a deed which does not comply with these requisites contains a curable defect which must he mentioned in the record in accordance with the Act of March 1, 1902, relating to appeals from decisions of registrars of property.
The decision of the Registrar of Property of Ponce upon the deed in question is affirmed, and it is ordered that it be returned to him with a copy of this decision for the proper purposes.

Affirmed.

Justices Hernández, Figureras, MacLeary and Wolf con-cnrred.